Exhibit 10.1 STOCKHOLDERS’ AGREEMENT STOCKHOLDERS’ AGREEMENT, dated as of January 29, 2008 (this “Agreement”), among NuCO2 Acquisition Corp., a Delaware corporation (“Parent”), NuCO2, Inc., a Florida corporation (the “Company”), and the stockholders of the Company listed on the signature pages hereto (each a “Stockholder” and collectively, the “Stockholders”). WHEREAS, Parent, NuCO2 Merger Co., a Florida corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), and the Company propose to simultaneously herewith enter into an Agreement and Plan of Merger dated as of the date hereof (as the same may be amended or supplemented, the “Merger Agreement”; capitalized terms used but not defined herein shall have the meanings set forth in the Merger Agreement) providing for the merger of Merger Sub with and into the Company; WHEREAS, as of the date hereof, each Stockholder is the record or beneficial owner (as such term is defined in Rule 13d-3 under the Exchange Act) of that number of shares of Company Common Stock set forth next to such Stockholder’s name on Schedule A to this Agreement (subject to adjustment as contemplated herein, the “Owned Shares”); and WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter into the Merger Agreement, and as an inducement and in consideration therefor, Parent has requested that the Stockholders enter into this Agreement. NOW, THEREFORE, the parties hereto agree as follows: Section 1.Representations, Warranties and Covenants of the Stockholders.Each Stockholder, severally and not jointly, hereby represents and warrants to Parent as of the date hereof as follows: (a)Authority.The Stockholder has all requisite power and authority to execute this Agreement and to consummate the transactions contemplated hereby.The execution and delivery by the Stockholder of this Agreement and consummation of the transactions contemplated hereby have been duly authorized by all necessary action on the part of the Stockholder. (b)Execution; Delivery.The Stockholder has duly executed and delivered this Agreement, and, assuming the due authorization, execution and delivery hereof by the other parties hereto, this Agreement constitutes the valid and binding obligation of the Stockholder, enforceable against the Stockholder in accordance with its terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar laws of general applicability relating to or affecting creditors rights and to general principles of equity.No consent of, or registration or filing with, any Governmental Authority is required to be obtained or made by or with respect to the Stockholder in connection with the execution, delivery and performance of this Agreement or the consummation of the transactions contemplated hereby, other than (i) such reports, schedules or statements under the Exchange Act as may be required to be filed by the Stockholder in connection with this Agreement and the transactions contemplated hereby and (ii) such consents, registrations or filings by the Stockholder the failure of which to be obtained or made would not have an adverse effect on the Stockholder’s ability to timely perform its obligations hereunder. (c)The Owned Shares.As of the date hereof, the Stockholder is the record or beneficial owner of the Owned Shares set forth next to such Stockholder’s name on ScheduleA, free and clear of (i)any Encumbrances (other than the Merger Agreement and this Agreement) and (ii)any restrictions whatsoever with respect to the ownership, transfer or voting of the Owned Shares that would, individually or in the aggregate, reasonably be expected to impair the ability of the Stockholder to timely perform its obligations under this Agreement or prevent or delay the consummation of the transactions contemplated by the Merger Agreement, subject to applicable federal or state securities Laws.None of such Owned Shares are subject to any voting trust or other voting agreement, except as contemplated by this Agreement.Except for the Owned Shares and for stock options disclosed in the Company Disclosure Letter, on the date hereof, the Stockholder does not own beneficially or of record any common stock or other voting securities of the Company and does not, directly or indirectly, own or have any option, warrant or other right to acquire any common stock or other securities of the Company that are or may by their terms become entitled to vote or any securities that are convertible or exchangeable into or exercisable for any securities of the Company that are or may by their terms become entitled to vote under the Company’s articles of incorporation, applicable Law or otherwise. (d)No Conflicts.Except for required filings by the Stockholder under the Exchange Act (which the Stockholder agrees to make as and to the extent required by the Exchange Act), to the extent applicable, the execution and delivery of this Agreement do not, and the consummation of the transactions contemplated hereby and compliance with the provisions hereof will not, conflict with, result in a violation or breach of, or constitute a default (or an event that, with notice or lapse of time or both, would result in a default) or give rise to any right of termination or acceleration under, (i)any loan or credit agreement, bond, note, mortgage, indenture, lease or any other contract, agreement or instrument to which the Stockholder is a party or by which the Stockholder or any of its Owned Shares is bound or (ii)any Law or Order applicable to the Stockholder, except for any such violation, breach, default or right of termination or acceleration that does not impair or materially delay the Stockholder’s ability to perform its obligations hereunder. Section 2.Representations and Warranties of Parent.Parent hereby represents and warrants to the Stockholder as follows: (a)Authority.Parent is duly organized, validly existing and in good standing under the laws of the jurisdiction of its organization.Parent has all requisite corporate power and authority to execute this Agreement and to consummate the transactions contemplated hereby.The execution and delivery by Parent of this Agreement and consummation of the transactions contemplated hereby have been duly authorized by all necessary action on the part of Parent. (b)Execution; Delivery.Parent has duly executed and delivered this Agreement, and, assuming the due authorization, execution and delivery hereof by the other parties hereto, this Agreement constitutes the valid and binding obligation of Parent, enforceable against Parent in accordance with its terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar laws of general applicability relating to or affecting creditors rights and to general principles of equity.No consent of, or registration or filing with, any Governmental Authority is required to be obtained or made by or with respect to Parent in connection with the execution, delivery and performance of this Agreement or the consummation of the transactions contemplated hereby, other than as set forth in the Merger Agreement. 2 (c)No Conflicts.Subject to compliance by Parent with the regulatory filings set forth in the Merger Agreement, neither the execution and delivery of this Agreement nor the performance by Parent of its obligations hereunder will result in a violation or breach of, or constitute a default (or an event that, with notice or lapse of time or both, would result in a default) or give rise to any right of termination or acceleration under, (i)Parent’s certificate of incorporation or similar constituent documents, (ii)any loan or credit agreement, bond, note, mortgage, indenture, lease or any other contract, agreement or instrument to which Parent is a party or by which Parent is bound, or (iii)any Law or Order applicable to Parent; except, in the case of clauses (ii) and (iii) above, for any such violation, breach, default or right of termination or acceleration that does not impair or materially delay the Parent’s ability to perform its obligations hereunder. Section 3.Restrictions on Owned Shares. (a)Agreement to Vote.Each Stockholder severally (and not jointly) agrees that, during the term of this Agreement, at any duly called meeting of the stockholders of the Company, such Stockholder shall vote (or cause to be voted) all of its Owned Shares (i) in favor of the Merger, the adoption of the Merger Agreement and each other action contemplated by the Merger Agreement and any actions required in furtherance hereof or thereof and (ii) against the adoption of any Acquisition Proposal.The foregoing provision shall also apply to the extent appropriate in the event of stockholder action by written consent to the extent permitted in the Company’s articles of incorporation.Concurrently with this Agreement, each Stockholder has duly executed and delivered an irrevocable proxy in the form attached as ExhibitA hereto (the “Irrevocable Proxy”) appointing Parent and any of its authorized Representatives during the term of this Agreement as such Stockholder’s proxy with the power to vote, at any duly called meeting of stockholders of the Company, or in any other circumstance upon which the vote or other approval of holders of Company Common Stock is sought, all of such Stockholder’s Owned Shares:(i) in favor of the Merger, the adoption of the Merger Agreement and each other action contemplated by the Merger Agreement and any actions required in furtherance hereof or thereof and (ii) against the adoption of any Acquisition Proposal.It is agreed that Parent and any of its authorized Representatives shall use the irrevocable proxy granted hereby only in accordance with applicable Law.In addition to the other covenants and agreements of such Stockholder provided for elsewhere in this Agreement, from the execution of this Agreement until the first to occur of the Effective Time or the Termination Date, none of the Stockholders shall enter into any agreement, arrangement or understanding with any person or entity to refrain from taking any of the actions described in clause (i) or (ii) of the foregoing sentence, or the effect of which would be inconsistent with or violate the provisions and agreements contained in this Section 3, in any case without the prior written consent of Parent. 3 (b)No Transfers.Other than pursuant to this Agreement or as contemplated by the Merger Agreement, the Stockholder shall not: (i)sell, transfer, tender, pledge, encumber, assign or otherwise dispose of, or enter into any contract, option or other agreement or instrument with respect to or consent to the sale, transfer, tender, pledge, encumbrance, assignment or other disposition of (collectively, “Transfer”) any of its Owned Shares to any third party, unless such person to which such Owned Shares are Transferred executes a counterpart of this Agreement and agrees to hold such Owned Shares subject to all of the terms and provisions of this Agreement; (ii)deposit any of its Owned Shares into a voting trust; (iii)grant any proxies or powers of attorney or enter into a voting agreement with respect to any of its Owned Shares; or (iv)enter into any other agreement or instrument with respect to the voting of any of its Owned Shares.This Section 3(b) shall terminate upon a termination of this Agreement or the Merger Agreement. (c)The parties acknowledge that this Agreement does not prohibit any Stockholder, after the termination of Section 3(b) hereof, from selling or Transferring any or all shares of Company Common Stock that constitute Owned Shares; and neither the Company nor any Stockholder shall have any liability, hereunder, under the Merger Agreement or otherwise, to Merger Sub or Parent if any such record or beneficial owner Transfers or sells any such shares of Company Common Stock at any time after such termination. (d)Waiver of Appraisal Rights.Each Stockholder hereby waives, and agrees not to seek, assert or perfect any appraisal rights under Section 607.1301, et seq., of the FBCA in connection with the Merger as it relates to its Owned Shares. Section 4.Solicitation.Each Stockholder shall, and shall use commercially reasonable efforts to cause each agent and representative (including without limitation any investment banker, financial advisor, attorney, accountant or other representative retained by the Stockholder or any such representative) (each, a “Stockholder Representative”) of the Stockholder to, comply with the provisions of Section 7.03 of the Merger Agreement.Notwithstanding anything in this Agreement to the contrary, (i) the provisions of this Agreement apply solely to the
